Citation Nr: 1140618	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To undertake development action in order to verify the Veteran's alleged stressors and to afford the Veteran new VA examinations.

The Veteran has claimed entitlement to service connection for PTSD and entitlement to nonservice-connected pension benefits. 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) , 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) . 

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressor involving feelings of fear due to his being under attack from enemy fire in Panama City, Panama, just outside his housing area, the new criteria regarding the verification of one of his PTSD stressors are applicable in this case. 

The Veteran has three claimed stressors.  The first involves an incident which took place in Panama City, Panama in March 1990, when the Veteran witnessed many injured at a night club when the club was bombed.  The Veteran had been in the club just prior to the event and was down the street from it when it happened.  The Veteran indicated that he was assigned to Alpha Company, 193rd Combat Support Company, 193rd Engineering Battalion.

The second claimed stressor involves an incident which took place in December 1990 when the Veteran was serving in Saudi Arabia.  He heard soldiers screaming for help when a tent next to his caught fire.  He witnessed another soldier's skin burned through her clothes.  The Veteran provided the soldier's name, as well as the date of the incident and his assignment, namely 62nd Sand S Company.

The third alleged stressor involves being under enemy attack on December 20, 1989 in Panama City, Panama near the Conrundo housing area, where he had been staying since May 1988.  The Veteran thought it was a war game exercise, but then he heard helicopters and airplanes in tactical positions and saw Fort Polk, Louisiana infantrymen leaving the Conrundo housing area and heard small arms fire.  He was separated from his unit but was given a weapon by another soldier he met.  He stated that the 193rd Combat MPS came by and said they were fighting and protecting the back gates of Fort Clayton.  The Veteran was under fire and the next day saw dead bodies and dogs on the road.

The Veteran underwent a VA mental disorders examination in June 2006.  The report of that examination notes that the Veteran complained of depression and PTSD symptoms since 1989.  It was noted that has been in treatment since 2005.  He stated that his depression is related to the time he was overseas in the military, mainly when he was stationed in Panama and Somalia, which were difficult and traumatic times.  He reported that in Panama he was left behind by his unit without a weapon and the enemy had a lock on him.  He was horrified and thought that he was going to die.  Another soldier by the name of H. gave him a weapon and they started to fight back.  The next day as he was returning to his outfit he saw many dead bodies.  He also stated that in Somalia he recalls a little girl dying because she was deformed from malnutrition and was gasping for air.  He also recalled being under attack and in fear of his life.  The examiner diagnosed the Veteran with alcohol dependence in partial remission; nicotine dependence, depression, not otherwise specified, and antisocial personality traits.  The examiner stated that based upon the mental status examination the Veteran does not seem to have the capacity to manage the responsibility of any awarded benefits.  The examiner also noted that the Beck depression inventory score was 54, which is more than extreme.  The examiner opined that the Veteran's responses did not correspond to his clinical presentation.  The examiner noted that psychological and neuropsychiatric testing would help in clarifying the diagnoses.  An October 2006 addendum notes that based on the psychological testing done on October 25, 2006, it is as likely as not that the Veteran has PTSD.  

The Veteran's VA treatment records show diagnoses and treatment for major depression and alcohol dependence/abuse. 

The October 2006 neuropsychological testing revealed that the Veteran has profound symptoms.  If valid, the VA neuropsychologist felt that his presentation would be seen in an individual with extreme levels of anxiety, social withdrawal, agitation, conflicts with others, worry, and impaired reality testing.  His presentation on one of the three measures of PTSD was more distraught than seen in individuals with PTSD.  His performance on the other two measures was consistent with that obtained in individuals diagnosed with PTSD. 

The Veteran submitted statements from several family members who indicated that he has a lot of anger, hostility, and outbursts.  He has crying spells and insists that no one cares for him.  He sometimes is afraid to go out and is paranoid and stressed. He is not the same person as he was before his military service.

The service treatment records reflect that the Veteran was enrolled in an alcohol treatment program in October 1992.  A January 1994 report of mental status evaluation (conducted at the time of separation) notes that the Veteran was mentally responsible.  He was noted to have normal behavior.  He was fully alert and oriented.  His mood/affect was unremarkable.  His thinking process was clear, his thought content was normal and his memory was good.  Mental status evaluation was within normal limits.  At the time of separation the Veteran denied depression, excessive worry, and nervous trouble.

The record reflects that the Veteran has a diagnosis of PTSD.  However, there is no finding by a mental health professional that the PTSD is etiologically related to any of the claimed stressors in the military.  In fact, there is no evidence whatsoever of record regarding the likely etiology of the PTSD.

Personnel records show that the Veteran served as a laundry and bath specialist.  The records confirm service in Panama and note that such service included imminent danger area pay.  They also reflect service in Saudi Arabia, as well as temporary duty in Somalia from January 1993 to June 1993.  The Veteran is not in receipt of any awards or decorations indicative of combat.

The record does not reflect any attempt whatsoever to verify any of the Veteran's alleged stressors through any of the following, JSRRC (U.S. Army Joint Service Records Research Center), Marine Corps, or National Archives and Records Administration (NARA) records.  There is also no evidence of a finding that the Veteran's stressors could not be verified or that the information required to corroborate the claimed stressful events was insufficient to send to the JSRRC and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. 

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the Veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  Therefore, on remand, the RO should attempt to verify the Veteran's alleged in-service stressors based upon the information provided by the Veteran.  To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask JSRRC to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002). 

In addition to the lack of an attempt to corroborate any of the Veteran's claimed stressors, the Board notes that the examination report is unclear regarding the nexus between PTSD, if any, and the stressors claimed.  Although a diagnosis of PTSD may have been given in this case, the requirements under the law to establish service connection for PTSD also include development of evidence to support that the stressful events he claims to have experienced in service actually occurred.  Thus, on remand, as noted, the RO should attempt to verify the alleged stressful events in this case, and, if the stressors are verified, VA should also obtain a medical opinion as to this relationship on remand.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.   

The Board notes that the Veteran has also been diagnosed with depression and alcohol abuse, as indicated in the medical records in the claims file.  The claim has been labeled by the RO as a claim for service connection for PTSD, also claimed as mental condition, anxiety, and depression.  However, in the adjudication of the claim, neither the rating decision nor the statement of the case discusses the diagnosis of depression.

As in Clemons, this other diagnosis should be considered as part of the underlying claim in this case.  To date, however, the RO has not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303 , 3.307, 3.309.  While the October 2007 statement of the case informed the Veteran of 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309, because the case is being remanded, the RO/AMC should send the Veteran a letter informing him of the requirements for substantiating a claim for service connection for a psychosis under 38 C.F.R. §§ 3.307, 3.309, which will be presumed if manifest to a degree of 10 percent or more within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309. 

With regard to the nonservice-connected pension claim, the Board notes that to establish basic eligibility for nonservice-connected VA pension benefits, a veteran must have served in the active military, naval, or air service: for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war period.  See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a). 

In order to be eligible for certain VA benefits, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement;" either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty. An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a. 

In this case, the Veteran has the requisite active duty service.  However, in the September 2011 Written Brief Presentation, the Veteran's representative indicated that the VA examination conducted pursuant to the nonservice-connected pension claim was performed in June 2006.  The representative argues that the Veteran's PTSD and other disabilities have worsened since then, more severely affecting his employability.  As such, the representative has requested a new VA examination.  The Board agrees.  Because current medical findings are needed to properly adjudicate the Veteran's claim for a permanent and total rating for pension purposes, and the last VA examination of the Veteran's claimed disorders was conducted over five years ago in 2006, the Veteran should be afforded another examination.  See Snuffer .v Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter about the information and evidence that is necessary to substantiate s claim for service connection for a psychosis, in terms of 38 C.F.R. § 3.307 and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  Obtain copies of the Veteran's VA treatment records dating from February 2007 to the present, and associate them with the claims file.

3.  The AMC/RO should prepare of a summary report of the Veteran's claimed stressors.  These stressors are summarized as follows: 

a.  The Veteran claims that he witnessed the bombing of a night club called My Place in Panama City, Panama in March 1990.  He saw blood, smoke, heard people in pain, and saw an individual's right arm blown off.  He also claims that a PFC M.M. suffered from grenade fragments lodged in his leg, back and ankle area as a result of the bombing of the night club.

b.  The Veteran claims that while serving in Saudi Arabia in December 1990, the tent next to his tent caught fire and he saw several people burned and screaming/gasping.

c.  The Veteran claims to have being stationed in Panama City, Panama at the Conrundo Housing Area, where he had been since May 1998, when, on December 20, 1989, he was laying in his tent when he heard a Captain and First Sergeant give order of operation to a soldier.  The Veteran thought it was a war game, but then he heard helicopter and airplanes in a tactical position.  Small arms fire ensued and the ground rumbled.  He was there to maintain water and shower sites and got left behind by his unit.  He came under fire from behind an old vacated theater and he was unprepared for the rounds that were coming at him.  He tried to contact the Company to which he was assigned but was found by the 193rd Combat MPS, who was there to protect the back gates of Fort Clayton.  He hid behind the old theater for shelter and protection from small arms fire.  All night helicopters and planes were bombing the city and smoke was covering the whole housing area.  The Veteran was terrified and horrified.  The next day he saw dead bodies and dogs on the road.  

4.  The AMC/RO, after its review of the report sought in #3 above from the JSRRC, should prepare a report detailing the nature of any stressor, if any, which it has determined is corroborated by credible supporting evidence as having occurred.  If no stressor has been verified, the RO should so state in its report. This report is then to be added to the claims folder. 

5.  Thereafter, the AMC/RO should arrange for the Veteran to be scheduled for a VA examination in connection with his psychiatric disorder claim.  If a psychiatrist is not available to conduct the examination, an examination by a mental health professional qualified to conduct such an examination should be arranged. 

The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items: 

a.  Based on a review of the claims folder and the examination findings, provide a diagnosis of any psychiatric disorders that are present, including PTSD.  If it is not possible to provide a specific diagnosis, so state. 

b.  If a psychiatric disorder is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that it is etiologically related to or began during the Veteran's active military service (August 1989 to March 1994), as opposed to its being due to some other factor or factors. 

c.  If PTSD is found, state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's PTSD is the result of a verified stressful event(s) as determined by paragraph #3 above that the Veteran experienced during his active service, as opposed to its being due to some other factor or factors. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  Then, a VA examination should be scheduled in order to determine the extent of any disability experienced by the Veteran, including but not limited to dyslipidemia and bilateral pes planus.  The examiner should review the claims folder and provide findings regarding the degree of impairment caused by each disability experienced by the Veteran.  All appropriate studies and special examinations suggested by clinical findings and the complaints of the Veteran should be conducted.  Findings should be set forth in sufficient detail to apply all applicable rating criteria. 

7.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

8.  The AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures. 

9.  Following any other indicated development, the AMC/RO should readjudicate the two appealed issues, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to nonservice-connected pension in light of all the evidence of record.  If the appeal is denied in any respect, the Veteran and his accredited representative should be provided a supplemental statement of the case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


